Title: From George Washington to Colonel Josias Carvil Hall, 3 April 1778
From: Washington, George
To: Hall, Josias Carvil



Sir.
Head Quarters [Valley Forge] 3d April 1778

However painful it is to me to signify my public disapprobation of a Sentence solemnly pronounced by a Court Martial—it is a disagreeable sensation from which my Duty forbids me to exempt myself in particular instances—such a one is that which makes the subject of your favour of the 26th Ulto—A Refusal to obey the Commands of a superior officer, especially where the duty required was evidently calculated for the good of the service—cannot be justified without involving consequences subversive of all Military Discipline—a Precedent manifestly too dangerous, would be established, of dispensing with orders, and subordination would be at an end—if mens ideas were not rectified in a case of this kind, and such notice taken, as has been on my part.
As far as the matter personally regards you I feel additional concern; but I can by no means discover that necessity of retiring from the Service in support of a mistaken opinion, which you remotely hint at—

On the contrary from the Crisis at which our affairs have arrived and the frequent defection of Officers seduced by views of private interest and emolument to abandon the cause of their Country—I think every man who does not merely make profession of Patriotism is bound by indissoluble ties to remain in the Army—My advice in which I flatter myself you will coincide, after a dispassionate review of this matter—is therefore, that differences may be mutually forgot, and that the whole may subside—to which your Love of the Service will I hope in no small degree contribute—and I remain &c.
